—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered September 3, 1991, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
*562Ordered that the judgment is affirmed.
During the trial, the court permitted the People to introduce the defendant’s arrest photograph into evidence for the purpose of corroborating the complainant’s testimony that she did not immediately report the crime because she was afraid of the defendant. This was error. The People never established that the complainant’s fear was due to the defendant’s appearance or that the photograph, taken 19 days later, depicted the defendant’s appearance at the time of the crime. Nor was the photograph relevant to any other issue at trial (see, People v Pobliner, 32 NY2d 356, cert denied 416 US 905). However, in light of the overwhelming evidence of the defendant’s guilt, the error was harmless (see, People v Crimmins, 36 NY2d 230).
Contrary to the defendant’s further contention, we find no basis to disturb the sentence imposed. Miller, J. P., Ritter, Copertino and Pizzuto, JJ., concur.